Opinion by
William W. Porter, J.,
This is an action upon a mechanic’s lien filed by a subcontractor. When he furnished the materials to the building there was on file (under the provisions of the act of June 26, 1895) in the prothonotary’s office, a written contract signed by the owner and the principal contractor (a corporation) which contained a sufficient stipulation forbidding the filing of liens. It is contended that the contract, as filed, was invalidated by reason of the facts that after execution by the principal contractor, the contract was sent to the owner, who required before signing, the insertion of the lien clause by the company’s representative ; that the contract was executed in duplicate, — one copy being retained by the company’s representative and returned to the proper officer of the company, the other being sent by the owner to be filed with the prothonotary; that the company did not by a proper officer agree to the insertion of the lien clause; and that the copy of the contract was filed and the work proceeded with in ignorance, on the part of the company, of the insertion of the lien clause.
The plaintiff is impaled on one of two horns of a dilemma. If his materials were furnished to the building on the faith, and by virtue of, the contract as written and filed with the prothonotary, he has no right of lien. If the principal contractor did not proceed with the work under the written contract, then no authority was given to the principal contractor to proceed at all, and no authority to bind the building by liens could be transmitted to the subcontractor. The principal contractor, by proceeding with the work either adopted the contract, with its interpolation, or else had no contract. The case discloses no *376authority from the owner to the principal contractor to proceed, except on the terms contained, in, and by virtue' of,, the written contract. The plaintiff called but two witnesses, the president and the secretary of the company, contractor. Both admitted that the contract produced, filed, and executed in duplicate was the contract under which the building was erected. The court below should have granted the defendant’s request for binding instructions.
The- judgment is reversed.